The respective attorneys for the parties on this appeal from an order of the Supreme Court, Queens County, dated August 4, 1975, have agreed that the appeal be withdrawn and that the case be tried on November 13, 1975, after a conference in this court before Mr. Justice Gittleson on October 24, 1975, and thereupon signed a stipulation to such effect. In accordance with the foregoing, the appeal is deemed withdrawn, without costs, and it is further ordered that the case be tried on November 13, 1975. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.